Citation Nr: 0831437	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  98-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date prior to April 5, 2006, 
for the grant of special monthly compensation (SMC) based on 
loss of use of a creative organ.

3.  Entitlement to an effective date prior to April 5, 2006, 
for the grant of SMC based on loss of use of one hand.

4.  Entitlement to an effective date prior to April 5, 2006, 
for the grant of SMC by reason of being in need of regular 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(l).

5.  Entitlement to an effective date prior to July 12, 2006, 
for the grant of a higher level of SMC by reason of being in 
need of regular aid and attendance under the provisions of 
38 U.S.C.A. § 1114(r)(2).




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977 and periods of active duty for training (ACDUTRA) 
from March 24 through April 7, 1979, and May 18 through June 
1, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a July 1998 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the veteran 
service connection for hepatitis C and neuritis of the left 
side.

The veteran testified before a Veterans Law Judge (VLJ) via 
videoconference technology in June 2000.  A transcript of the 
hearing is of record.  The VLJ is no longer employed by the 
VA.  The veteran was notified of this in a letter issued in 
March 2008 and offered another hearing.  However, the veteran 
failed to respond.  Thus, there is no outstanding hearing 
request.

In August 2000, the Board denied the veteran's claims for 
service connection for hepatitis C and neuritis of the left 
arm.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court granted the appellee's motion to 
vacate the Board's decision, and remanded the case for action 
consistent with the motion.  In May 2003, the Board remanded 
the veteran's case to the RO for further development.  The 
appeal was returned to the Board in April 2004.  In April 
2004, the Board denied the veteran's claims and the veteran 
appealed the Board's decision to the Court.  In April 2005, 
the Court granted the joint motion to remand, and remanded 
the case for action consistent with the motion.  The appeal 
was returned to the Board in October 2005.

In a November 2005 decision, the Board granted service 
connection for neuritis of the left side and the issue 
concerning entitlement to service connection for hepatitis C 
was remanded.  The issue regarding service connection for 
hepatitis C has been returned for review by the Board.  
During the appeal period the veteran also perfected appeals 
in regards to the remaining issues listed on the title page.  


FINDINGS OF FACT

1.  There is no evidence of inservice treatment for hepatitis 
C during active military service from 1973 to 1977.  Viral 
hepatitis was first manifested 2 years after discharge.  
Hepatitis C was first clinically established many years later 
and there is no competent medical evidence relating it to 
active service.  

2.  Viral hepatitis, in 1979, was diagnosed during a period 
of ACDUTRA, but the medical evidence of record indicates that 
its onset was prior to his entrance into ACDUTRA and 
unrelated to military service.

3.  The veteran's claims for service connection (or benefits 
under 38 U.S.C.A. § 1151) for a cervical spine disability and 
SMC benefits were received on April 5, 2006.

4.  In October 2006, the RO granted service connection for 
cervical spine myelopathy, status post laminectomy, and 
fusion C3-C7, (cervical spine disability) effective on 
April 5, 2006 (the date of the receipt of the claim).    

5.  In October 2006, the RO granted SMC benefits based on 
loss of use of a creative organ, loss of use of one hand, and 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(l), due to the cervical spine disability, effective 
from April 5, 2006.

6.  The veteran's claim for a higher level of aid and 
attendance under 38 U.S.C.A. § 1114 (r)(2) was received on 
December 12, 2006.

7.  In an August 2007 rating action, the RO granted SMC based 
on the loss of both hands, loss of use of both feet, and loss 
of bowel and bladder control under provisions 38 U.S.C.A. 
§ 1114 (l)(m)(o), respectively, and need for aid and 
attendance requiring a higher level of care under the 
provisions 38 U.S.C.A. § 1114(r)(2), effective from July12, 
2006. 

8.  The evidence shows that the criteria for SMC under the 
provisions of 38 U.S.C.A. § 1114(r)(2) were met at the time 
of the April 5, 2006 claim.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated during 
military service or ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).  

2.  The criteria for an effective date prior to April 5, 
2006, for the grant of SMC based on loss of use of a creative 
organ, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).

3.  The criteria for an effective date prior to April 5, 
2006, for the grant of SMC based on loss of use of one hand, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

4.  The criteria for an effective date prior to April 5, 
2006, for the grant of SMC by reason of being in need of aid 
and attendance under the provisions of 38 U.S.C.A. § 1114(l), 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).

5.  The criteria for an effective date of April 5, 2006, and 
no earlier, for the grant of SMC by reason of being in need 
of aid and attendance requiring a higher level of care under 
the provisions of 38 U.S.C.A. § 1114(r)(2) have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examinations have been provided.  Notice as to what 
evidence is needed, as well as the type of evidence necessary 
to establish a disability rating and effective date for that 
disability, has been provided.  Letters of June 2003 and 
March 2006 provided pertinent notice and development 
information.

Although some of the notices were not sent until after the 
initial rating denying the claims, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record includes testimony and 
statements of the veteran, service medical records, private 
medical records, VA outpatient records, literature that 
pertains to hepatitis C, and reports of VA examination that 
were conducted throughout the appeal period.  

Service connection for hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of inactive duty for training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA and private records beginning in 1997 reflect 
that the veteran was seen for hepatitis.  A December 1997 VA 
medical report documents that the veteran was positive for 
hepatitis C and negative for hepatitis B core IGM and 
surface.  These diagnoses satisfy the first element of 
Hickson.

In considering the element of in-service incurrence or 
aggravation, the service treatment records do not show 
complaints or diagnoses regarding hepatitis C during his 
active duty period from March 1973 to March 1977.  

An April 1979 Statement of Medical Examination and Duty 
Status show that on March 26, 1979, the veteran went on sick 
call and was treated for a cold.  Eventually he was diagnosed 
with viral hepatitis.  In an investigation report dated in 
May 1979, it was determined that viral hepatitis existed 
prior to March 23, 1979, because the disease has an 
incubation period of 4 to 6 weeks.  It was also determined 
that the disease did not occur while the veteran was in the 
line of duty, not due to willful misconduct.

Significantly however, in regard to the third element of 
Hickson, a medical nexus; the record does not contain 
competent medical evidence that relates his hepatitis C to 
military service.  

In a statement dated in June 2000, C. B., a family 
practitioner, stated that the veteran had been diagnosed as 
having hepatitis for years and that it was documented on 
March 26, 1979.  The doctor added that the veteran had 
hepatitis for several years before the 1979 diagnosis and 
that the symptoms have persisted to the present with 
deterioration of the liver.

A VA examination regarding the veteran's hepatitis was 
conducted in July 2002. The report of that examination 
indicates that the claims file was thoroughly reviewed.  The 
examiner indicated that the veteran reported that he was 
found to have hepatitis C in 1979, but the examiner noted 
that a review of the record showed that the veteran was 
actually found to have hepatitis C in 1998.  It was also 
noted that at the time the veteran was treated in 1979, no 
further work up was done to determine the type of hepatitis 
the veteran actually had.  The veteran reported no blood 
transfusions, no organ transplant, no hemodialysis, no 
tattoos, and no IV drugs, but multiple sex partners.  The 
examiner indicated that the veteran reported that he used to 
drink a six pack a day.  The veteran stated that he had been 
told he had end stage liver disease with hepatitis.  

The examiner noted that clinical and diagnostic tests showed 
that a liver biopsy was done in 1999 and revealed chronic 
active hepatitis with portal and periportal fibrosis 
consistent with early stages of cirrhosis.  Pathological 
findings of the biopsy were consistent with clinical 
diagnosis of hepatitis C viral infection.  The examiner 
stated that the veteran had viral hepatitis in 1979 with 
incubation period being approximately 4-6 weeks; therefore, 
the examiner indicated that, in his opinion, the disease was 
first contracted prior to the time the veteran reported for 
active duty on March 23, 1979.  The examiner added that the 
veteran had a biopsy in 1999, so there was a gap of 20 years 
in between.  It was noted that the veteran had a history of 
chronic alcohol abuse and multiple sex partners.  The 
examiner opined that the veteran contracted hepatitis C after 
he was discharged from service.  The examiner indicated that, 
based on the material facts, the veteran had hepatitis C from 
1998.

In a March 2004 statement, the veteran's VA treating 
physician reported that the veteran inquired about his claim 
for service connection for hepatitis C.  It was noted that 
that there was clear documentation of hepatitis back to April 
1979.  Although the precise etiology of this infection was 
not clear, the physician noted that January 1999 VA 
diagnostic testing was negative for hepatitis A or B 
antibodies, which suggested that there was no prior exposure.  
This physician added that it was medically consistent that 
his current hepatitis infection was related to the 1979 
episode.  In regard to any potential prior exposure to the 
hepatitis virus, the physician also noted that the veteran 
received a blood transfusion at St. Francis Hospital in 
Greenville in 1978.  

A VA examination was conducted in January 2006.  The 
physician was requested to address concerns raised by the 
Court.  The physician noted that the RO requested that he 
addressed certain aspects that pertained to the veteran's 
disability picture that included the incubation period of 
hepatitis C and how it effected the onset of hepatitis C; the 
fact that hepatitis C was not diagnosed until June 1998; 
whether the currently diagnosed hepatitis C was related to 
the 1979 infection; and whether the currently diagnosed 
hepatitis C was related to his period of active military 
service from 1973 to 1977.  

In reporting his medical history at this VA examination, the 
veteran reported that during his initial military service he 
was exposed to another member of service who was infected 
with hepatitis.  He also indicated that they shared razors.  

In addressing the RO questions, this physician cited medical 
references, which stated that the incubation period for 
hepatitis C was between 15-150 days.  It was noted that an 
acute infection was rarely seen in clinical practice because 
the vast majority of patients experienced no clinical 
symptoms.  It was further noted that recent essays indicated 
that the average delay before anti-HCV appeared was 80 days.  
In regard to the fact that a diagnosis of hepatitis C was not 
made until 1998, the physician found that this was of little 
concern, as the veteran was not specifically tested for 
hepatitis C in 1979 (as noted above a positive test for 
hepatitis C was not established until 1989).  The physician 
concluded that it was as likely as not that the veteran 
acquired his hepatitis C infection during his 1973-1977 
military service.  The examiner noted that the veteran was 
not tested during this time period and that it was possible 
that a hepatic infection could go undetected for an extensive 
period of time.      

In light of the fact that the VA physician did not comment on 
the documented history of blood transfusion in 1978, the RO 
requested further opinion.  In an April 2006 addendum, this 
VA examiner acknowledged that a March 2003 hepatology 
consultation report noted the history of a blood transfusion.  
The physician added that the veteran failed to mention this 
in his interview in January 2006.  After thoroughly reviewing 
the veteran's medical history, the physician noted that a 
blood transfusion is one of the strongest risk factors in 
acquiring hepatitis C and concluded that it was as at least 
as likely as not that the veteran acquired hepatitis C 
through the blood transfusion that was performed in 1978.  

Concerning, his military service from 1973 to 1977, there is 
no evidence of inservice treatment for a hepatic disability 
during service or for an extensive period time thereafter.  
Moreover, besides the January 2006 VA opinion (that is based 
on an incomplete history), there is no competent medical 
evidence which causally links his hepatitis C to military 
service.  

As pointed out by the Court, the Board must take into 
consideration the veteran's reported symptoms of possible 
hepatitis during service.  As noted, he has also reported 
that he shared razors and was otherwise exposed to a fellow 
member of service who was diagnosed with hepatitis.  While 
the veteran is competent to report symptoms, he is not 
qualified to diagnose or relate hepatitis C to his military 
service.  

Moreover, the Board finds that the veteran lacks credibility 
in light of the fact that he has not reported a critical 
aspect of his medical history in regards to his blood 
transfusion at vital times during his appeal.  In particular, 
he withheld this information from physicians who were 
attempting to determine the etiology of his hepatitis C.  As 
noted above, at VA examination in July 2002, the veteran 
specifically denied a history of a blood transfusion.  
Further, the veteran has not reported this treatment directly 
to the RO or provided the necessary documents to access these 
records regarding his transfusion.  The veteran is obviously 
aware of the importance of reporting a history of a blood 
transfusion in regards to his hepatitis as he has submitted 
medical literature which notes the significance of blood 
transfusions in diagnosing hepatitis.  

The veteran submitted medical literature in June 2000 in 
support of his contention that his hepatitis is related to 
military service.  While it is argued that medical literature 
provided by the veteran is supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular veteran's 
own case, and with a sufficient degree of medical certainty, 
do not amount to competent medical evidence of causality.  
See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

In regard to service connection for hepatitis C during 
ACDUTRA, as noted above, the military medical investigation 
in May 1979 determined that the veteran's viral hepatitis was 
unrelated to military service.  The report noted the 
significance of the incubation time required before hepatitis 
is detectable by diagnostic testing.  The VA physician in 
July 2002 also came to a similar conclusion.  This conclusion 
is bolstered by the VA physician's January 2006 report which 
noted that acute infections are rare and that the incubation 
period is 15-150 days.  The record also supports this 
supposition, in that, the veteran had been on ACDUTRA only 
for a short period of time before the diagnosis of viral 
hepatitis.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
hepatitis C is related to military service.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection.  



Criteria for assigning effective dates for increased rating 
(SMC) 

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within one year from such date, the effective 
date is the date of receipt of claim); Harper vs. Brown, 10 
Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase). Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan 
vs. Gober, 10 Vet. App. 511, 521 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

SMC under 38 U.S.C.A. § 1114(l) is payable for, inter alia, 
anatomical loss or loss of use of one hand and one foot, or 
being so helpless as to be in need of the regular aid and 
attendance of another person.

In addition, SMC is payable at a specified rate if the 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 
3.350(a).

SMC is governed by the increased rating provisions, except 
that benefits can be awarded on the basis of retroactive 
compensation benefits.  38 U.S.C.A. § 5110(b)2; 38 C.F.R. § 
3.400(o).

Entitlement to an effective date prior to April 5, 2006, for 
the grant of SMC based on the loss of use of a creative 
organ, loss of use of one hand, and aid and attendance under 
the provisions of 38 U.S.C.A. § 1114(l)

As referred to above, in a November 2005 decision, the Board 
granted service connection for neuritis of the left side, 
which was effectuated by rating action dated in December 
2005.  A 10 percent evaluation was granted effective in March 
1998.  

VA hospital records relate that on February 17, 2006, 
cervical spine decompression and C3-C7 fusion were preformed.  
Due to medical complications, on the twelfth postoperative 
day, a second surgical procedure was conducted that involved 
the removal of the bone grafts, a hematoma, and purulent 
material.  VA medical records relate that the veteran was 
transferred to a VA facility for spinal cord rehabilitation 
due to continued physical deficits to include lack of 
movement of the right hand, as well as, bowel and bladder 
dysfunction.  

In July 2006, the veteran was admitted to a VA facility for 
extension of the cervical fusion to the craniocervical 
junction, however, a staph infection was found and the 
veteran underwent antibiotic therapy prior to craniocervical 
fusion that was conducted later that month.  

On April 5, 2006, the RO received the veteran's claims for 
entitlement to pension benefits, SMC by reason of being in 
need of regular aid and attendance, and entitlement to 
compensation under 38 U.S.C.A. § 1151 due to VA 
hospitalization in February 2006.

In an October 2006 rating action, the RO granted service 
connection for cervical spine disability, effective on 
April 5, 2006 (the date of the receipt of the claim).  A 
temporary 100 percent evaluation was assigned from April 5, 
2006, and a 100 percent evaluation was assigned from July 12, 
2006.  SMC was also established for loss of use of a creative 
organ, loss of use of one hand, and regular aid and 
attendance under the provisions of 38 U.S.C.A. § 1114(l), 
effective April 5, 2006.  

Prior to April 5, 2006, the veteran did not submit any 
communication expressing intent to apply for SMC benefits.  
Because there is no communication prior to April 5, 2006, 
that shows intent to claim SMC benefits, this is the date of 
the claim.  

The Board finds that the facts of this case are analogous to 
those in Ross v. Peake, 21 Vet. App. 528 (2008).  The Court 
in Ross determined that the effective date of the grant of 
entitlement to a schedular a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
could not be earlier than the date on which the veteran met 
the schedular requirements for consideration for a TDIU 
rating.  In that case, meeting the requirements of 38 C.F.R. 
§ 4.16(a) was a condition precedent to his eligibility for a 
schedular TDIU rating.

Therefore, meeting the requirements of 38 C.F.R. §§ 3.350 and 
3.352 is a condition precedent to his eligibility for SMC's.  
In the present case, the award of service connection for the 
original disability is the condition precedent to the award 
of SMC.  Therefore, the effective date of the veteran's grant 
of SMC for loss of use of a creative organ, loss of use of 
one hand, and aid and attendance under the provisions of 
38 U.S.C.A. § 1114(l) may not predate the effective date of 
the grant of service connection for the cervical spine 
disability.

Based on the facts found, service connection for the cervical 
spine disability was not granted until April 5, 2006, and the 
award of SMC's may not predate the grant of service 
connection for the underlying disability.  Accordingly, an 
effective date prior to April 5, 2006, for the grant of SMC 
for loss of use of a creative organ, loss of use of one hand, 
and aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(l)is not warranted.  See 38 C.F.R. § 3.400.

Entitlement to an effective date prior to July 12, 2006, for 
the grant of SMC by reason of being in need of aid and 
attendance under provisions 38 U.S.C.A. § 1114 (r)(2)

The veteran also claims that he should be granted an earlier 
effective date for SMC under the provisions 38 U.S.C.A. 
§ 1114 (r)(2). 

In an August 2007 rating action the RO granted SMC based on 
the loss of both hands, loss of use of both feet, and loss of 
bowel and bladder control under provisions 38 U.S.C.A. § 1114 
(l),(m),(o), respectively, and need for aid and attendance 
requiring a higher level of care under the provisions 
38 U.S.C.A. § 1114(r)(2), effective from July12, 2006. 

As noted above, determination of the proper effective date 
for the grant of SMC turns on a determination as to when the 
veteran's SMC claim was received, and a determination as to 
when it became factually ascertainable that an award for SMC 
for the loss of a creative organ was warranted.

On December 12, 2006, the RO received the veteran's clam for 
"SMC R2."  Prior to December 12, 2006, the veteran did not 
submit any communication expressing intent to apply for SMC 
benefits as outlined under 38 U.S.C.A. § 1114(r)(2).  Because 
there is no communication prior to December 12, 2006, that 
shows intent to claim SMC benefits as outlined under 
38 U.S.C.A. § 1114(r)(2), this is the date of the claim.  

The RO determined that the criteria for SMC as outlined under 
38 U.S.C.A. § 1114(r)(2) was met on July 12, 2006.  This was 
based on a July 2006 VA medical report that noted significant 
neurological and muscle strength impairment.  

The Board will now determine whether it was factually 
ascertainable that he met the criteria for SMC as outlined 
under 38 U.S.C.A. § 1114(r)(2) prior to July 12, 2006.  

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 
3.350(h)(3) in lieu of a regular aid and attendance allowance 
when the following conditions are met: The veteran is 
entitled to compensation authorized under 38 U.S.C.A. § 
1114(o), or the maximum rate of compensation authorized under 
38 U.S.C.A. § 1114(p); the veteran meets the requirements for 
entitlement to the regular aid and attendance allowance; and 
the veteran needs a "higher level of care" (as defined 
therein) than is required to establish entitlement to the 
regular aid and attendance allowance, and in the absence of 
the provision of such higher level of care the veteran would 
require hospitalization, nursing home care, or other 
residential institution care.

Based upon the evidence of record, the Board finds that 
during hospitalization in April 2006, the requirements for 
entitlement to SMC under the provisions of 38 U.S.C.A. § 
1114(r)(2) were met.  As referred to above, the veteran was 
hospitalized from March to May 2006.  In reviewing the 
discharge hospitalization records dated in May 2006, the 
veteran was shown to be completely dependent on others for 
his total care, including daily bowel care, all transfers, 
regular catheterization changes, food preparation, and daily 
bathing.  The required daily care is considered to be 
substantial.  The record shows the veteran had met the 
requirements for additional aid and attendance benefits and 
that his spouse had received specialized VA training in order 
to perform a higher level of care.  Accordingly the evidence 
shows that the effective date of a SMC under the provisions 
of 38 U.S.C.A. § 1114(r)(2) is the date of the original claim 
for SMC benefits on April 5, 2006, the date of the claim for 
SMC, as noted above, and no earlier.  A claim for an increase 
or SMC can be taken as a claim for the maximum benefit.


ORDER

Service connection for hepatitis C is denied.

Entitlement to an effective date prior to April 5, 2006, for 
the grant of SMC based on loss of use of a creative organ is 
denied.

Entitlement to an effective date prior to April 5, 2006, for 
the grant of SMC based on loss of use of one hand is denied.

Entitlement to an effective date prior to April 5, 2006, for 
the grant of SMC by reason of being in need of regular aid 
and attendance under the provisions of 38 U.S.C.A. § 1114(l) 
is denied.

The assignment of SMC by reason of being in need of regular 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(r)(2) from April 5, 2006, but no earlier, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


